DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takishima et al. (5,111,612).
With respect to claim 11, Takishima teaches a plant growing apparatus (Figs. 1 and 9(a) and column 7, lines 37-44) comprising: a white light source (24a) emitting white light and being provided so as to face plants to be grown (Figs. 1 and 9(a)); a housing facility (13) including a light source placement space (Fig. 9(a)) configured to place the white light source and a plant growing space (area below 26) configured to place the plants (12) to be grown (Figs. 1 and 9(a)), and blocking entry of external light (Fig. 1); and a partition plate (25, 26, and 31) being provided so as to extend in the housing facility in a horizontal direction (Figs. 1 and 9(a)), blocking at least one of temperature transfer (via 26) and air circulation between the light source placement space and the plant growing space (Figs. 1 and 9(a)), and being arranged a filter (25a) 
As for claim 16, Takishima teaches wherein the filter (25a) is provided integrally with the partition plate (Fig. 9).  
As for claim 19, Takishima wherein the partition plate transmits the white light (column 3, lines 18-24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17, 18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takishima in view of Kwok et al. (2019/0223387; see: Provisional applicaiton No. 62/709,600).
	With respect to claims 12-15, 17, 18, 20, and 23, Takishima teaches all of the claimed elements, as is discussed above, as well as teaching wherein the partition plate includes a partition plate body and an attachment part where the filter is attached (Figs. 1 and 9(a)) [claim 12]; wherein the partition plate body transmits the white light (column 3, lines 18-24) [claim 14]. 
	Takishima does not explicitly teach the filter is provided so as to be attachable to and detachable from the attachment part (claim 12); wherein the filter is provided so as 
As for claim 12, Kwok also drawn to a plant growing apparatus, teaches the filter is provided so as to be attachable to and detachable from the attachment part (Abstract).
As for claim 13, Kwok teaches wherein the filter is provided so as to be attachable to and detachable from the light source placement space side of the partition plate (paragraph 47).  
As for claim 15, Kwok teaches wherein in a case where the plants to be grown are classified and planted in each predetermined unit, the plant growing apparatus comprises a plurality of different types of the filters corresponding to the predetermined unit (Abstract; further note that “in a case where” is not a positive recitation or a claim requirement).  

As for claim 18, Kwok wherein the filter is provided so as to be attachable to and detachable from the light source placement space side of the partition plate (paragraph 47).  
As for claim 20, Kwok teaches wherein in a case where the plants to be grown are classified and planted in each predetermined unit, the plant growing apparatus comprises a plurality of different types of the filters corresponding to the predetermined unit (Abstract; further note that “in a case where” is not a positive recitation of a claim requirement).  
As for claim 23, Kwok teaches wherein the plant growing apparatus further includes a vertical movement device moving the partition plate vertically (Abstract).   
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the filters of Kwok with the plant growing apparatus of Takishima, in order to stimulate plant growth (Abstract of Kwok). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takishima in view of Yamada et al. (2012/0075848).
	With respect to claims 21-22, Takishima teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the plant growing apparatus further includes a light-condensing device condensing light to the plants to be grown (claim 21); wherein the light- condensing device is disposed in the plant growing space (claim 22).  

As for claim 22, Yamada teaches wherein the light- condensing device is disposed in the plant growing space (paragraph 38).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, use the light-condensing device of Yamada in the plant growing apparatus of Takishima, in order to adjust the light distribution and light volume according to the growth of the plant (paragraph 38 Yamada). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        2/24/2022